Dissenting Opinion by
Judge Williams, Jr.:
I substantially agree with the factual history as set forth in the majority opinion. I do, however, respectfully dissent from the majority’s legal conclusion.
Section 2(1) of the Debt Enabling Act provides in pertinent part that:
‘Capital project’ means and includes (i) any building, structure, facility, or physical public betterment or improvement; ... or (iv) any undertaking to construct, repair, renovate, improve ... any of the foregoing, provided that the project is designated in a capital budget as a capital project, has an estimated useful life in excess of five years and an estimated financial cost in excess of one hundred thousand dollars ($100,000); ... and shall include projects to be financed by the incurring of debt, such projects being separated into the following categories:
‘Community College Projects’ ....
‘Highway Projects’ ....
‘Flood Control Projects’ ....
‘PIDA Projects’ ....
‘Redevelopment Assistance Projects’ ....
‘Site Development Projects’ ....
‘Public Improvement Projects’ ....
‘Transportation Assistance Projects’ ....
‘Other Capital Projects’ .... (Emphasis added.)
Structurally, Section 2(1) of the Debt Enabling Act can be viewed as having two “levels.” The first level contains the generic characteristics of a “capital project,” those characteristics being delineated in Sections *3132(1)(i) through 2(1)(iv), and including part of the proviso in 2(1)(iv). On the second level, Section 2(1) enumerates nine classes of debt-financed projects which are put within the meaning of “capital project” by specific inclusion.
The question of whether the reconstruction of the Matsonford Bridge is itself a “capital project” within the terms of the Debt Enabling Act is one of constitutional significance. For, the Debt Enabling Act is an implementation of Article VIII, Section 7(a), clause (4), of the Pennsylvania Constitution, and gives definition to the term “capital project” contained in that constitutional provision. Section 7(a) declares that no debt shall be incurred by or on behalf of the Commonwealth except by law and in accordance with the provisions of that Section of the Constitution. Clause (4) of Section 7(a) provides, in pertinent part, as follows:
Debt may be incurred without the approval of the electors for capital projects specifically itemized in a capital budget if such debt will not cause the amount of all net debt outstanding to exceed one and three-quarters times the average of the annual tax revenues deposited.... (Emphasis added.)
The above constitutional clause is a grant of power to the state government to incur debt for “capital projects” without voter approval, if the project is itemized in a capital budget and satisfies the other criteria of the clause. Therefore, if a given project is a “capital project” as defined by the implementing Debt Enabling Act, then the project must, among other requirements, be one that is itemized in a capital budget, if it is to be constitutionally debt financed without voter approval.
Regarding the reconstruction of the Matsonford Bridge, it is clear that the project represents an under*314taking to construct or renovate a structure, facility or physical public improvement. The estimated useful life of the reconstructed bridge exceeds five years. And, there is no dispute that the reconstruction project will exceed $100,000.00 in financial cost. According to PennDot’s undisputed estimate, the cost of the entire project will exceed $5,000,000.00. The bridge reconstruction project itself meets all the requirements of a “capital project” under Sections 2(1) (iv) of the Debt Enabling Act, except for one: the bridge project was never designated as a “capital project” in any capital budget.
It is another striking feature of this case that after PennDot apparently submitted the reconstruction project to the State Transportation Commission, the Commission never included the project in any capital program it submitted. As a result, the project was never designated or itemized in any capital budget sent to the General Assembly.
However, it is my conclusion that the project for the reconstruction of the bridge did not lose its characteristics as a “capital project” because of the failure of the Transportation Commission to include it in a capital program or because of the failure to designate the project in a capital budget. In my view, the additional requirement in Section 2(1) (iv) of the Debt Enabling Act that a project be one designated as a “capital project” in a capital budget, is not intended to describe one of the generic characteristics of a “capital project.” Rather, that part of the proviso in Section 2(1) (iv) sets forth one of the procedural requirements that must be satisfied before what is otherwise a “capital project” may be constitutionally debt financed without approval of the electors. Indeed, the above part of Section 2(1) (iv) of the Debt Enabling Act, which speaks of a project “designated in a capital budget as a capital project,” is no more than a repetí*315tion of the constitutional requirement of Article VIII, Section 7(a), clause (4), that a “capital project” be specifically itemized in a capital budget, as one of the conditions for the debt financing of a “capital project” without the approval of the electors. In other words, the subject of the itemization requirement's a project which is in kind a “capital project.”
For purposes of the case at bar, the applicability of the Debt Enabling Act means that the bridge reconstruction must be included as a capital project in a capital budget if the reconstruction is to be financed by incurring debt without voter approval. However, if the bridge project is to be financed by other means, then Article VIII, Section 12, of the Pennsylvania Constitution is of great significance. In pertinent part, that constitutional provision declares as follows:
Annually, at the times set by law, the Governor shall submit to the General Assembly:
(a) ....
(b) A capital budget for the ensuing fiscal year setting forth in detail proposed expenditures to be financed from the proceeds of obligations of the Commonwealth or of its agencies or authorities or from operating funds; and
(c) A financial plan for not. less than the next succeeding five fiscal years, which plan shall include for each such fiscal year:
(i) Projected operating expenditures classified by department of agency and by program, in reasonable detail____
(ii) Projected expenditures for. capital projects specifically itemized by purpose, and the proposed sources of financing each. (Emphasis added.)
Article VIII, Section 12, of the Constitution was implemented by Act No, 149 of September 27, 1978. *316In pertinent part, Section 3 of Act No. 149 provides as follows:1
As soon as possible after the organization of the General Assembly ... the Governor shall submit to the General Assembly copies of agency budget requests and a State budget and program and financial plan embracing:
(2) A capital budget for the ensuing fiscal year setting forth capital projects to be financed from the proceeds of obligations of the Commonwealth or of its agencies or authorities or from operating funds.
(3) A program and financial plan for not less than the prior fiscal year, the current fiscal year, this budget year and the four succeeding fiscal years, which plan shall include for each such fiscal year:
(i) Actual or estimated operating expenditures classified by department or agency and by program, in reasonable detail.... (Emphasis added.)
It must be concluded from Article VIII, Section 12, of the Pennsylvania Constitution and its implementing legislation that the reconstruction of the Matsonford Bridge could not be financed from either the proceeds of obligations or from operating funds unless the project is contained in a capital budget or designated as the subject of operating expenditures in a financial plan, as required by Act No. 149.
I am mindful of the legal power vested in the PUC by Section 409 of the Public Utility Law and related statutory provisions. I recognize that the PUC has the statutory power to order PennDot to reconstruct the bridge. However, I must reject the contention of the PUC in this appeal, and the conclusion of the Ad*317ministrative Law Judge below, that projects ordered by the PUC are not within the compass of the Debt Enabling Act. The statutes conferring powers upon the PUC are subordinate to the relevant fiscal provisions of the Pennsylvania Constitution and implementing statutes. Although the PUC may validly order a given project, the funds for it must be provided in accordance with constitutional mandates.
I am not suggesting that either PennDot or the Transportation Commission can nullify a project validly ordered by the PUC, by failing to have the project included in a capital program or capital budget. What I conclude is that the judicial enforcement of such an order must be in terms of constitutional fiscal requirements. In short, this Court can and will order PennDot to submit a budget request so that the total project may be placed before the General Assembly.
There remains the question of whether PennDot’s completion of the detailed plans and cost estimates as ordered below have to await legislative approval. Put differently, the issue is whether PennDot may expend funds and bear the cost of preparing the plans and estimates without having such an expenditure, or the reconstruction project itself, itemized in a budget or financial plan approved by the legislature.
The cost of preparing the plans and estimates was put at $75,000.00. The PUC asserts that because the cost is less than the $100,000.00 threshold amount set forth in Section 2(1) of the Debt Enabling Act, the preparation of the plans and. estimates does come within the definition of a “capital project” as to require legislative approval. PennDot, to the contrary, argues that the plans and estimates cannot be divorced from the entire reconstruction project. In contending that legislative approval is required to expend funds even for the plans and estimates, appellant PennDot first points to Section 2(6) of the Debt Enabling Act. *318That Section declares, inter alia, that the expense of preparing plans and estimates for a “capital project” is a part of the “financial cost” of the project. That provision readily induces the idea that if a given “financial cost” requires legislative approval then all the elements of that cost also require legislative approval.
However, the Debt Enabling Act is concerned with the incurring of debt. Of more pervasive significance is Act No. 149: By force of Act No. 149, expenditures for capital projects from the proceeds of obligations or expenditures from operating funds are both items that must have been set forth in a budget submitted to the legislature by the Governor.2 Therefore, I conclude that even the expenditure of operating funds to prepare the plans and cost estimates here in question would require legislative approval. Even if the preparation of the plans and estimates could be viewed as separate from the project itself, the expenditure of funds for the plans and estimates would remain subject to fiscal requirements that have not been satisfied in this case. Thus, our enforcement of the PUC order for those plans and estimates must be tailored in terms of the constitutional provisions governing the expenditure of funds and the statutes that implement those provisions. The majority’s decision in this case would empower the PUC to dictate the expenditure of public funds without regard for constitutionally mandated fiscal procedures.

 Act of September 27, 1978, P.L. 775, 71 P.S. §233.


 Perhaps one of the policy considerations underlying such a requirement, at least so far as operating funds are concerned, is the idea that substantial funds should not be expended for the initial stages of capital projects which may not be approved.